NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

AHMAD AMMAR, AKA Ammar Ahmad,                   No. 18-55090

                 Plaintiff-Appellant,           D.C. No. 2:17-cv-06354-SK

 v.
                                                MEMORANDUM*
CLIFFORD L. KLEIN, Judge, in his
personal and official capacity; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Steve Kim, Magistrate Judge, Presiding**

                            Submitted August 15, 2018***

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Ahmad Ammar, AKA Ammar Ahmad, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 963 (9th Cir. 2018)

(dismissal under Fed. R. Civ. P. 12(b)(1) and 12(b)(6)). We may affirm on any

basis supported by the record, Henrichs v. Valley View Dev., 474 F.3d 609, 613 n.1

(9th Cir. 2007), and we affirm.

      Dismissal of Ammar’s action for lack of subject matter jurisdiction under the

Rooker-Feldman doctrine is proper, because Ammar’s claims amount to a de facto

appeal of a prior state court judgment and are inextricably intertwined with that

judgment. See Noel v. Hall, 341 F.3d 1148, 1157-58, 1163-65 (9th Cir. 2003)

(explaining applicability of the Rooker-Feldman doctrine); see also Bell v. City of

Boise, 709 F.3d 890, 897 (9th Cir. 2013) (a de facto appeal exists when a plaintiff

contends there is an erroneous state court decision, and seeks relief from the state

court judgment based on that decision); Cooper v. Ramos, 704 F.3d 772, 778-79

(9th Cir. 2012) (explaining when claims are “inextricably intertwined”).

      The district court did not abuse its discretion by denying Ammar’s motion

for reconsideration because Ammar failed to establish any grounds for such relief.

See Sch. Dist. No 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (standard of review and grounds for relief under Fed. R. Civ. P.

59(e) or 60(b)).

      Because we conclude the district court lacked subject matter jurisdiction, we

do not consider Ammar’s contention regarding the merits of his claims.

      AFFIRMED.


                                          2                                    18-55090